Name: Commission Implementing Regulation (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  America;  international trade;  animal product;  trade;  organisation of transport
 Date Published: nan

 4.3.2015 EN Official Journal of the European Union L 60/31 COMMISSION IMPLEMENTING REGULATION (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption, (1) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Implementing Regulation (EU) 2015/243 (4), following outbreaks of HPAI in the States of Oregon and Washington. (4) An Agreement between the Union and the United States (5) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States (the Agreement). (5) The United States confirmed the presence of HPAI of subtype H5N2 in a poultry flock in the State of Idaho on 20 January 2015 and the presence of HPAI of subtype H5N8 in the State of California on 23 January 2015. The veterinary authorities of the United States immediately suspended issuing veterinary certificates for consignments of commodities intended for export to the Union from those States and from part of the State of Oregon, which have been placed under veterinary restrictions in relation to the new outbreaks. The United States has also implemented a stamping-out policy in order to control HPAI and limit its spread. (6) Following those outbreaks in the States of Idaho and California, the United States submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, it is appropriate to extend the prohibition on the introduction into the Union of certain commodities to cover those parts of the States of Idaho, California and Oregon, which the veterinary authorities of the United States have placed under restrictions due to the current outbreaks. The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (7) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/243 of 13 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 5). (5) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for the United States is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (7) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-0 Whole country SPF EP, E S4 US-1 Area of the United States, excluding the territory US-2 BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA N A S3, ST1 WGM VIII POU, RAT N US-2 Area of the United States corresponding to: State of Washington WGM VIII P2 19.12.2014 POU, RAT N P2 State of Oregon: Douglas County WGM VIII P2 19.12.2014 POU, RAT N P2 State of Oregon: Malheur County WGM VIII P2 20.1.2015 POU, RAT N P2 State of Idaho: Canyon County Payette County WGM VIII P2 20.1.2015 POU, RAT N P2 State of California: Stanislaus County Tuolumne County WGM VIII P2 23.1.2015 POU, RAT N P2